Title: To George Washington from Tobias Lear, 17 December 1794
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          George Town [D.C.] December 17th 1794
        
        I am happy to inform you that my intended trip to Richmond is rendered unnecessary. An act to prolong the time, for two years, for opening the navigation of the Potomac having been passed in Virginia.
        I went to Alexandria on Monday Evening, and was on the point of departing from thence to Richmond when Mr Charles Lee arrived from the Assembly, and informed that the business was finished the day before he left Richmond. The Petition was laid aside for want of the usual formalities, as we had been informed. In this state of the business Mr Lee thought it would be best to bring in a short bill, without having any referrence to the Petition, stating, that, as, for various reasons the navigation could not be completed within the time limited, a further term of two years should be granted to the Company for completing the navigation from tidewater to the head of the River. This has passed both Houses. Mr Lee thought it unnecessary to give information of its being in this train until he should come up himself, which caused the anxiety on the subject expressed in my letter of the 10th.
        By the last Mail I had the honor to receive your acceptable favor of the 12th instant, and feel myself much obliged by the liberty you are pleased to give me to have access to your papers relative to the Potomac Company, as well as by the sentiments which you express on that subject.
        Deeply impress’d as I am with the necessity and importance of pushing forward the navigation of this River with all possible Vigour, nothing in my power will remain undone to give energy and dispatch to the business. The want of funds is the only ground from which I have any apprehension of delay. This, to be sure, is an important one above all others. The backwardness of many in paying up the several calls has left a deficiency of near £10,000 sterlg on the whole sum; and even when this shall be paid, I conceive it will be short of the demand for completing the work. It will, however, with proper management, do the essentials, and enable the proprietors to receive tolls, and the moment this shall take place the company will find no difficulty in obtaining, on loan, any sum they may want to finish their

operations. With respect to Engineers, I am decidedly of opinion that it will be a false œconomy not to obtain the ideas of the best that can be found, on fixing the locks at the Great Falls before the business is undertaken seriously there: and the idea which you suggest of obtaining the opinion of Mr Claiborne’s man & Mr Weston, ought, if possible, to be followed.
        I took an occasion to mention to Mr Scott the letter which had been forwarded to the Commissioners from Mr Trumbull; and he informed me that it should be immediately answered; but that he did not conceive at present there would be an opening to give that encouragement to the Gentleman mentioned by Mr Trumbull which might induce him to come over. Mr John Trumbull has also written to me on what, I presume, was the subject of the letter which you sent to the Commissioners. This letter I immediately put into the hands of Dr Thornton, desiring him to lay it before the Commissioners, which he informs me has been done; and, that the Commissioners conceived that the Gentleman whom Mr Trumbull mentions would be a valuable acquisition to the City; but as the great public buildings are now going on upon approved plans, it was a doubt whether there would be immediately such employment for Mr Hatfield’s talents as could justify them in offering what might be considered as an inducement for him to come over: However, as other public buildings, such as an University and its appendages, Churches &c. &c. would presently be wanting, he could, in these, have an opportunity of originating and superintending, which might make it worth his while to come over; and that they should give the matter a further consideration as soon as they could get through some other business which pressed and demanded their immediate attention, and would then decide upon it. I have written thus to Mr Trumbull and promised the moment any thing should be determined, to inform him thereof.
        I observe by the papers, that a bill is about to pass for carrying on trade, on the public account, with the Indian Nations. Should this become a law, and the agency of Individuals or commercial Houses be made use of in this business, I presume that the situation of our establishment here, as it regards locality and other circumstances, would enable us to take a part in its transactions beneficial to the public as well as to ourselves; and we should be glad to do it, provided the conditions are such as

would make it an object worthy attention. While on this subject I will beg leave to observe, that the usual price of carriage from Philadelphia is, I am informed, 4⅔ dollas pr Cwt From this place we can have articles carried by land to the navigable water of Kanawa @ 2 dollars pr Cwt, through a safe and good road.
        Begging that Mrs Washington may be assured of my best respects, I have the honor to be, with sentiments of the purest respect & gratitude, My dear sir, Your affectionate friend & servant
        
          Tobias Lear.
        
        
          The enclosed letter, which I received a few days ago, containing some observations on the general state of affairs in Europe & particularly in G.B. & which I beleive to be founded on information from the very first sources, I have taken the liberty to enclose for your perusal. The writer is a Doctor Currie, author of a political letter to Mr Pitt under the signature of Jasper Wilson, which I imagine you have seen.
        
      